Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on November 17, 2020.

2. Claims 1-20 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1 and 11 are not taught by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “a function collector configured to parse a native library of files to extract functions in the form of exposed application program interfaces (APIs) written in a first computer language, and to assign each extracted function a unique identifier value; a documentation collector configured to parse the native library of files to extract sections of non-executable human readable text that explain operation or flow of the extracted functions, and to associate the sections of extracted text with the extracted functions using the unique identifier values; and a software binding generator configured to generate a set of software language bindings in a different, second computer language, each software language binding comprising an executable script that, when executed, activates a corresponding extracted function from the source file using the identifier value associated with the corresponding extracted function,” in independent claim 1,

“parsing a native library of files to extract functions in the form of exposed application program interfaces (APIs) written in a first computer language; assigning each extracted function a unique identifier value; parsing the native library of files to extract sections of non-executable human readable text that explain operation or flow of the extracted functions; associating each of the sections of extracted text with unique identifier value of the corresponding extracted function; and generating a set of software language bindings in a different, second computer language, each software language binding comprising an executable script that, when executed, activates a corresponding extracted function from the source file using the identifier value associated with the corresponding extracted function,” in independent claim 11, which are not found in the prior art of record.

Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Double Patenting Rejection
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,846,059. Although the claims at issue are not identical, claims 1-20 recite broader scopes and are not patentably distinct from each other.
For example, claims 1 and 11 of the present application and claim 11 of the US Patent 10,846,059.

US Patent 10,846,059
Present Application
11. A method comprising: parsing each of a plurality of source files of a native library written in a first computer language to extract functions in the form of exposed application program interfaces (APIs); writing information associated with each of the extracted functions to a knowledge base stored as a data structure in a memory; 
extracting and linking sections of non-executable human readable text in the plurality of source files associated with the extracted functions in the knowledge base; generating a set of software language bindings in a different, second 
providing a user interface which links the associated human readable text to each of the extracted functions and enables a user to execute the associated executable scripts the information written to the knowledge base for each function comprises a unique key index to identify the associated function, a function name, a source location in the source files at which the function can be activated, parameters associated with the associated function, user text associated with the associated function, and additional information useful in accessing the associated function.


extracting and linking sections of non-executable human readable text in the plurality of source files associated with the extracted functions in the knowledge base; generating a set of software language bindings in a different, second computer language, each software language binding comprising executable programming code in the second computer language that, when executed, activates a corresponding extracted function from the source file; and 
providing a user interface which links the associated 

a documentation collector configured to parse the native library of files to extract sections of non-executable 
a software binding generator configured to generate a set of software language bindings in a different, second computer language, each software language binding comprising an executable script that, when executed, activates a corresponding extracted function from the source file using the identifier value associated with the corresponding extracted function.









11. A method comprising: 

parsing a native library of files to extract functions in the form of exposed application program interfaces (APIs) written in a first computer language; 

assigning each extracted function a unique identifier value; parsing the native library of files to extract sections of non-executable human readable text that explain operation or flow of the extracted functions; 


associating each of the sections of extracted text with unique identifier value of the corresponding extracted function; and 


generating a set of software language bindings in a different, second computer language, each software language binding comprising an 




Conclusion
5. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 9,069,567 to Sams discloses a native application programming interface ( API) of a computing device, a first application written in a device-independent programming language, and one control script, and compiling the control script on the computing device into a second application that is native to the operating system of the computing device.

6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/
Primary Examiner, Art Unit 2192